 



AFC ENTERPRISES, INC.
2006 INCENTIVE STOCK PLAN
RESTRICTED STOCK UNIT GRANT CERTIFICATE
FOR A NON-EMPLOYEE DIRECTOR
GRANT
     This Certificate evidences the grant by AFC Enterprises, Inc. (“Company”)
of an award (“Award”), in accordance with the AFC Enterprises, Inc. 2006
Incentive Stock Plan (the “Plan”) and the terms and conditions below, of ______
restricted stock units (“Restricted Stock Units”) to ____________ (“Director”).
Each Restricted Stock Unit represents the right to receive one share of our
common stock (“Stock”) as of the date on which the Restricted Stock Unit is
payable. This Award is granted effective as of _________ (the “Grant Date”).

              AFC ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:   Chief Executive Officer
 
       

TERMS AND CONDITIONS
     § 1 Plan and Grant Certificate. This Award is subject to all of the terms
and conditions in this Certificate and in the Plan (including, without
limitation, the provisions of Sections 13 and 14 of the Plan that (a) provide
for adjustment upon a change in capitalization (including stock splits) of the
Company or upon certain corporate transactions and (b) address a sale, merger or
change in control of the Company); provided, however, that if a term of the Plan
would cause this Award to be subject to Section 409A of the Code, such term is
not incorporated by reference. If a determination is made that any term or
condition in this Certificate is inconsistent with the Plan, the Plan will
control. All of the capitalized terms not otherwise defined in this Certificate
will have the same meaning in this Certificate as in the Plan. A copy of the
Plan will be available to Director at the Company’s executive offices upon
written request to the Secretary of the Company.
     § 2 Stockholder Rights. Restricted Stock Units are not actual shares of
Stock but the Restricted Stock Units will be held in an account (“Account”) in
book-entry form. Director will have no direct or secured claim in any specific
assets of the Company and until the settlement of the Award will be a general
and unsecured creditor of the Company.

 



--------------------------------------------------------------------------------



 



     Director will have no rights as a stockholder with respect to any
Restricted Stock Units.
     § 3 Vesting and Forfeiture.
          (a) Director will vest in the Restricted Stock Units as follows on
each of the vesting dates described below, provided Director continuously serves
on the Company’s board of directors from the Grant Date through the applicable
vesting date:
     (i) ___Restricted Stock Units will vest on ___, 200_,
     (ii) ___Restricted Stock Units will vest on ___, 200_,
     (iii) ___Restricted Stock Units will vest on ___, 200_, and
     (iv) ___Restricted Stock Units will vest on ___, 200_.
If Director’s board service terminates before a vesting date, Director will
forfeit rights with respect to all unvested Restricted Stock Units.
          (b) Director shall vest with respect to 100% of the Restricted Stock
Units if Director has a separation from service by reason of death or disability
within the meaning of Section 409A(a)(2)(A)(ii).
          (c) Director will forfeit any Restricted Stock Units if, before they
are settled, Director’s board service ends because:
     (i) Director materially fails to substantially perform Director’s duties;
     (ii) Director engages in illegal or grossly negligent conduct that is
materially injurious to the Company or any Affiliate or Subsidiary;
     (iii) Director materially violates any law or regulation governing the
Company or any Affiliate or Subsidiary;
     (iv) Director commits a material act of fraud or dishonesty which has had
or is likely to have a material adverse effect upon the Company’s (Affiliates’
or Subsidiaries’) operations or financial conditions;
     (v) Director materially breaches the terms of any other agreement with the
Company or any Affiliate or Subsidiary; or
     (vi) Director breaches any term of the Plan or this Award.
Also, if Director has a separation from service for any reason other than those
listed above and the Company subsequently discovers that Director actively
concealed an act, event or failure that is within those listed above and the
Company could not have discovered that act, event or failure through reasonable
diligence before such

2



--------------------------------------------------------------------------------



 



separation, Director will be required to repay to the Company the full value
Director received under this Award.
     § 4 Settlement of Restricted Stock Units. Subject to the provisions of § 7
below, the Company will issue to Director a stock certificate representing the
number of shares of Stock equal to the number of vested Restricted Stock Units
as soon as practicable after Director has a separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code.
     § 5 Nontransferable. Except as expressly authorized by the Committee, no
rights granted under this Award shall be transferable by Director other than by
will or by the laws of descent and distribution, and the rights granted under
this Award shall be exercisable during Director’s lifetime only by Director. Any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this Award in contravention of this Award and the Plan shall be null and void
and shall have no effect. Director’s legal representative and the person or
persons, if any, to whom this Award is transferred by will or by the laws of
descent and distribution or through a Committee authorization shall be treated
after Director’s death the same as Director under this Award.
     § 6 Beneficiary Designation. Director may name a Beneficiary or
Beneficiaries to receive Restricted Stock Units which are settled after
Director’s death. If Director dies without naming a Beneficiary, the Restricted
Stock Units subject to this Award will be converted to shares of Stock and
distributed to Director’s surviving spouse or, if Director does not have a
surviving spouse, to Director’s estate.
     § 7 Withholding. The Company will take whatever action it deems necessary
to satisfy applicable federal, state and other withholding requirements.
     § 8 Rule 16b-3. The Company shall have the right to amend this Restricted
Stock Unit grant, to withhold or otherwise restrict the transfer of the shares
of Restricted Stock to Director as the Company deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Section 16
of the 1934 Act might be applicable to the grant or transfer.
     § 9 Other Laws. The Company may refuse to transfer shares of Stock to
Director if the Company acting in its absolute discretion determines that the
transfer of such shares might violate any applicable law or regulation.
     § 10 No Right to Continue Service. Neither the Plan, this Certificate, nor
any related material shall give Director the right to continue in board service
with the Company or adversely affect the right of the Company at any time to
terminate Director’s service for reasons described in § 3(c).
     § 11 Governing Law. The Plan and this Certificate are governed by the laws
of the State of Georgia.
     § 12 Binding Effect. This Certificate is binding upon the Company and
Director and their respective heirs, executors, administrators and successors.
     § 13 Headings and Sections. The headings contained in this Certificate are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Certificate. Any references to sections (§) in this
Certificate shall be to sections (§) of this Certificate unless otherwise
expressly stated as part of such reference.

3



--------------------------------------------------------------------------------



 



AFC ENTERPRISES, INC.
2006 INCENTIVE STOCK PLAN
RESTRICTED STOCK UNIT GRANT CERTIFICATE
[EMPLOYEE]
GRANT
     This Certificate evidences the grant by AFC Enterprises, Inc. (“Company”)
of an award (“Award”), in accordance with the AFC Enterprises, Inc. 2006
Incentive Stock Plan (the “Plan”) and the terms and conditions below, of
___restricted stock units (“Restricted Stock Units”) to ___(“Employee”). Each
Restricted Stock Unit represents the right to receive one share of our common
stock (“Stock”) as of the date on which the Restricted Stock Unit is payable.
This Award is granted effective as of ___(the “Grant Date”).

                  AFC ENTERPRISES, INC.
 
           
 
  By:        
 
           
 
           
 
  Title:   Chief Executive Officer    
 
           

TERMS AND CONDITIONS
     § 1 Plan and Grant Certificate. This Award is subject to all of the terms
and conditions in this Certificate and in the Plan (including, without
limitation, the provisions of Sections 13 and 14 of the Plan that (a) provide
for adjustment upon a change in capitalization (including stock splits) of the
Company or upon certain corporate transactions and (b) address a sale, merger or
change in control of the Company); provided, however, that if a term of the Plan
would cause this Award to be subject to Section 409A of the Code, such term is
not incorporated by reference. If a determination is made that any term or
condition in this Certificate is inconsistent with the Plan, the Plan will
control. All of the capitalized terms not otherwise defined in this Certificate
will have the same meaning in this Certificate as in the Plan. A copy of the
Plan will be available to Employee at the Company’s executive offices upon
written request to the Secretary of the Company.
     § 2 Stockholder Rights. Restricted Stock Units are not actual shares of
Stock but the Restricted Stock Units will be held in an account (“Account”) in
book-entry form. Employee will have no direct or secured claim in any specific
assets of the Company and until the settlement of the Award will be a general
and unsecured creditor of the Company.

4



--------------------------------------------------------------------------------



 



     Employee will have no rights as a stockholder with respect to any
Restricted Stock Units.
     § 3 Vesting and Forfeiture.
          (a) Employee will be vested in 3/12th of the Restricted Stock Units on
the Grant Date. Employee will vest in the balance of the Restricted Stock Units
as follows on each of the vesting dates described below:
          (i) 1/12th of the Restricted Stock Units will vest on August 25, 2006,
          (ii) 1/12th of the Restricted Stock Units will vest on September 25,
2006,
          (iii) 1/12th of the Restricted Stock Units will vest on October 25,
2006,
          (iv) 1/12th of the Restricted Stock Units will vest on November 25,
2006,
          (v) 1/12th of the Restricted Stock Units will vest on December 25,
2006,
          (vi) 1/12th of the Restricted Stock Units will vest on January 25,
2007,
          (vii) 1/12th of the Restricted Stock Units will vest on February 25,
2007,
          (viii) 1/12th of the Restricted Stock Units will vest on March 25,
2007, and
          (ix) 1/12th of the Restricted Stock Units will vest on April 25, 2007.
If Employee’s employment terminates before a vesting date, Employee will forfeit
rights with respect to all unvested Restricted Stock Units.
          (b) Employee shall vest with respect to 100% of the Restricted Stock
Units if Employee has a separation from service by reason of death or disability
within the meaning of Section 409A(a)(2)(A)(ii).
     § 4 Settlement of Restricted Stock Units. Subject to the provisions of § 7
below, the Company will issue to Employee a stock certificate representing the
number of shares of Stock equal to the number of vested Restricted Stock Units
as soon as practicable after Employee has separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code.

5



--------------------------------------------------------------------------------



 



     § 5 Nontransferable. Except as expressly authorized by the Committee, no
rights granted under this Award shall be transferable by Employee other than by
will or by the laws of descent and distribution, and the rights granted under
this Award shall be exercisable during Employee’s lifetime only by Employee. Any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this Award in contravention of this Award and the Plan shall be null and void
and shall have no effect. Employee’s legal representative and the person or
persons, if any, to whom this Award is transferred by will or by the laws of
descent and distribution or through a Committee authorization shall be treated
after Employee’s death the same as Employee under this Award.
     § 6 Beneficiary Designation. Employee may name a Beneficiary or
Beneficiaries to receive Restricted Stock Units which are settled after
Employee’s death. If Employee dies without naming a Beneficiary, the Restricted
Stock Units subject to this Award will be converted to shares of Stock and
distributed to Employee’s surviving spouse or, if Employee does not have a
surviving spouse, to Employee’s estate.
     § 7 Withholding. The Company will take whatever action it deems necessary
to satisfy applicable federal, state and other withholding requirements.
     § 8 Rule 16b-3. The Company shall have the right to amend this Restricted
Stock Unit grant, to withhold or otherwise restrict the transfer of the shares
of Restricted Stock to Employee as the Company deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Section 16
of the 1934 Act might be applicable to the grant or transfer.
     § 9 Other Laws. The Company may refuse to transfer shares of Restricted
Stock to Employee if the Company acting in its absolute discretion determines
that the transfer of such shares might violate any applicable law or regulation.
     § 10 No Right to Continue Employment. Neither the Plan, this Certificate,
nor any related material shall give Employee the right to continue in employment
with the Company, any Parent, Subsidiary or Affiliate or to adversely affect the
right of the Company, any Parent, Subsidiary or Affiliate to terminate
Employee’s employment with or without Cause at any time subject to the terms of
any written employment agreement to which Employee and the Company are parties.
     § 11 Governing Law. The Plan and this Certificate are governed by the laws
of the State of Georgia.
     § 12 Binding Effect. This Certificate is binding upon the Company and
Employee and their respective heirs, executors, administrators and successors.
     § 13 Headings and Sections. The headings contained in this Certificate are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Certificate. Any references to sections (§) in this
Certificate shall be to sections (§) of this Certificate unless otherwise
expressly stated as part of such reference.

6